Per Curiam,
The record in this case shows that the petition and remonstrance were heard on March 21 and held under advisement until April 29 when the petition was refused. The presumption is, that the petitioner was accorded a full hearing and that the license was refused for a legal reason. There is nothing on the record to show the contrary. The affidavits filed in support of the petition for a rehearing are nut part of the record and the facts therein alleged cannot be considered by us. An application for a rehearing is like a motion for a new trial, and a refusal thereof is ordinarily not reviewable on appeal. There is nothing in this case to take it out of the general rule.
The order is affirmed.